REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Broens (U.S. PGPub. No. 2012/0265044) was found to be the closest to the claimed invention. Broans discloses a method to assess a pelvic floor muscle injury by applying a probe (Para. 0018, 0030, Fig. 1, probe 4) comprising application electrodes (Fig. 1, electrodes 5a, 5b, 6a-6b, 7a, 7b) and applying electric signals into the pelvic muscles (Para. 0025, 0038; Fig. 1, generator 32; amperage of 0.5-15 mA, which includes the range “below 1mA” recited in the instant application). 
While Broens discloses providing a plurality of pressure sensors a plurality of measuring electrodes into a patient’s rectum (Para. 0022; Fig. 1, sensors 8a-c, 9a-c, 10a-c, 11a-c, 12a-c) to sense pressure of the muscle exerted onto the probe Para. 0023), it fails to disclose a plurality of measuring electrodes for detecting electric voltage signals from the pelvic floor muscles.
Gunderson (U.S. Pat. No. 9,199,078) teaches a method for delivering therapy to the pelvic floor and further monitors abnormal impedance to determine a short circuit condition between different implantable electrodes. However, the examiner is in the position that there would be no motivation to incorporate the method step of Gunderson into the method step of Broens or substitute the pressure sensors of Broens with impedance sensors of Gunderson since Broens the distance between the electrodes along the probe is constant whereas Gunderson generally teaches multiple moveable leads which may undesirably contact each other within a person’s organ. Previously cited Wahlstrand (U.S. PGPub. No. 20120101545) reference does not cure the deficiencies of Broens and Gunderson. 
Accordingly, claims 2-3, 5 & 7-9 are allowable as being dependent on independent claim 1 or 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        8/12/2022